ROBINSON, J.
1. The provision of Section 5334, General Code, “The succession to any property passing * * * to or for the use of an institution for purposes only of public charity * * * shall not be subject to the preceding sections of this sub-division,” does not apply to the succession of property to be used for a period of not less than fifty nor more than sixty years exclusively for profit and the multiplication of profits, even though such .property and its accumulation is thereafter to be dispensed as a public charity, the purpose of the testator being not alone to dispense a public charity but also to increase and augment the estate he has left.
2. The succession of property to a trustee to be used for the purpose of dispensing charity only to aged Master Masons, their wives, widows and dependent orphans, or superannuated clergymen, is not a succession of property “for purposes only of public charity.” (Morning Star Lodge v. Hayslip 23 Ohio St. 144, approved and followed.)
(Allen, Jones and Matthias, JJ., concur. Marshall, CJ., anl Day, J., dissent. Kinkade, J., not participating.)